 1                                   UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Anissa Rahimizad Kenyon,                                   Case No.: 2:21-cv-00768-JAD-NJK

 4             Plaintiff

 5 v.                                                           Order Striking Letter Request

 6 Carmen Portela and Action Property                                     [ECF No. 5]
   Management,
 7
         Defendants
 8

 9            The court is in receipt of Hank Falstad’s letter dated May 19, 2021, referencing threats

10 that he received and asserting what he contends is the court’s role in ADA-compliance cases. 1

11 Falstad is cautioned that the court does not respond to, or take action as a result of, letter

12 requests. 2 He is further cautioned that this case is closed.

13            IT IS THEREFORE ORDERED that the Clerk of Court is directed to STRIKE Falstad’s

14 letter filed at ECF No. 5.

15                                                                 _______________________________
                                                                   U.S. District Judge Jennifer A. Dorsey
16                                                                                          May 25, 2021

17

18

19

20

21

22

23   1
         ECF No. 5.
     2
         See Local Rule IA 7-1(b).
